DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Invention II, identified as encompassing claims 1-16 is acknowledged.

Specification
3.	The disclosure is objected to because of the following informalities:
Applicant’s specification [0037, 0071] recite “Material of the first organic layer 13 is a non-organic insulating material and may be polyimide resin, epoxy resin, or acrylic resin.” and “Material of the first organic layer is a non-organic insulating material such as polyimide resin, epoxy resin, or acrylic resin” – each instance of “is a non-organic insulating material” should be changed to “is an .
Appropriate correction is required.

Note by the Examiner
4.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Objections
5.	Claims 6-8 and 16-18 are objected to because of the following informalities:

6.	Claims 6 and 16 each recites “the non-organic display region” which should each be changed to “the non-display region” to address the informalities.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tian et al. (US 2020/0243574 A1), hereinafter as Tian.
8.	Regarding Claim 1, Tian discloses an array substrate (see Fig. 5B and [0015] “FIG. 5B is a schematically structural view of a flexible display panel with a region to be bent being disposed in a non-pixel region of the flexible display panel in an embodiment of the present disclosure”;
Note, the differences for the embodiment of Fig. 5B can be seen in [0057] and similarities are not repeated), comprising:
a substrate (element 101, see [0029] “substrate 101”) comprising a display region (see [0028] “a display region a”);
a non-organic membrane layer (element 102, see [0029] “inorganic insulating layer(s) 102”) disposed on the substrate, wherein a first opening (opening of area element b) and a second opening (opening area of element 104 which goes vertically through element 102) are defined in the non-organic membrane layer and are defined in the display region (see Fig. 5B);
a first organic layer (element 103, see [0029] “organic insulating layer 103”) disposed on the non-organic membrane layer, wherein the first organic layer fills the first opening (see Fig. 5B), a thickness of the first organic layer is not greater than a depth of the first opening (see Fig. 5B), and the first organic layer does not fill the second opening (see Fig. 5B); and
a source/drain electrode layer (layer of element 104 extending to the active layer, see [0029] “source-drain layer 104”) disposed on the first organic layer, wherein the source/drain electrode layer covers an inner wall of the second opening (see Fig. 5B).

9.	Regarding Claim 12, Tian discloses a display panel (see Fig. 5B and [0015] “flexible display panel”), comprising an array substrate (see Fig. 5B and [0015] “FIG. 5B is a schematically structural view of a flexible display panel with a region to be bent being disposed in a non-pixel region of the flexible display panel in an embodiment of the present disclosure”;
Note, the differences for the embodiment of Fig. 5B can be seen in [0057] and similarities are not repeated);
wherein the array substrate comprises:
a substrate (element 101, see [0029] “substrate 101”) comprising a display region (see [0028] “a display region a”);
a non-organic membrane layer (element 102, see [0029] “inorganic insulating layer(s) 102”) disposed on the substrate, wherein a first opening (opening of area element b) and a second opening (opening area of element 104 which goes vertically through element 102) are defined in the non-organic membrane layer and are defined in the display region (see Fig. 5B);
a first organic layer (element 103, see [0029] “organic insulating layer 103”) disposed on the non-organic membrane layer, wherein the first organic layer fills the first opening (see Fig. 5B), a thickness of the first organic layer is not greater than a depth of the first opening (see Fig. 5B), and the first organic layer does not fill the second opening (see Fig. 5B); and
a source/drain electrode layer (layer of element 104 extending to the active layer, see [0029] “source-drain layer 104”) disposed on the first organic layer, wherein the source/drain electrode layer covers an inner wall of the second opening (see Fig. 5B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2, 4, 13, and 15 are rejected under 35 U.S.C. 103 as obvious over in Tian et al. (US 2020/0243574 A1), hereinafter as Tian, in view of Fang et al. (US 2021/0327987 A1), hereinafter as Fang

11.	Regarding Claim 2, Tian discloses the array substrate of claim 1, wherein the non-organic membrane layer comprises a buffer layer (element 1021, see [0058] “buffer layer”), a first gate insulating layer (element 1022, see [0058] “gate insulating layer 1022”), a second gate insulating layer (element 1023, see [0058] “interlayer insulating layer 1023”) which are sequentially away from the substrate (see Fig. 5B); and
wherein the second opening extends and passes through the first gate insulating layer, the second gate insulating layer (see Fig. 5B).
	Tian does not appear to explicitly disclose an interlayer dielectric layer, and wherein the second opening pass through the interlayer dielectric layer.
	Fang discloses a second gate insulating layer and an interlayer dielectric layer (see Fig. 3 element 7 can be a multilayer corresponding to a second gate insulating layer and an interlayer dielectric layer and see [0055] “inter-layer dielectric (ILD) 07” [0103] “the ILD layer may be a single layer film formed of silicon nitride or silicon oxide, or may be a multilayer film formed of the two materials, each layer of the multilayer film is made of one of the two materials” selected as a multilayer film of the two materials).
	The second gate insulating layer and interlayer dielectric layer as taught by Fang is incorporated as a second gate insulating layer and interlayer dielectric layer of Tian. The combination discloses an interlayer dielectric layer, and wherein the second opening pass through the interlayer dielectric layer (see Tian, the multilayer silicon oxide and silicon nitride layer element 07 above and in direct contact with the gate electrode 053 is incorporated as a multilayer for element 1023 of Tian which is above and in direct contact with a gate electrode element, such that the lower layer selected as silicon nitride is corresponded to the claimed second gate insulating layer and the upper layer selected as silicon oxide is corresponded to the claimed interlayer dielectric layer).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the second gate insulating layer and an interlayer dielectric layer as taught by Fang as second gate insulating layer and an interlayer dielectric layer of Tian wherein the combination discloses wherein the second opening pass through the interlayer dielectric layer because the combination provides a multilayer dielectric directly above and in contact with a gate electrode of a transistor in a display device for mechanical and electrical protection, and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known insulating layer in a similar device for a multilayer to obtain predictable results wherein the options are provided as alternatives (see Fang [0103]).

12.	Regarding Claim 4, Tian and Fang discloses the array substrate of claim 2, wherein the depth of the first opening is equal to a thickness of the non-organic membrane layer (see Tian Fig. 5B the first opening is defined to be limited to the non-organic membrane layer such that the depth is equal to the thickness of the non-organic membrane layer).

13.	Regarding Claim 13, Tian discloses the array substrate of claim 12, wherein the non-organic membrane layer comprises a buffer layer (element 1021, see [0058] “buffer layer”), a first gate insulating layer (element 1022, see [0058] “gate insulating layer 1022”), a second gate insulating layer (element 1023, see [0058] “interlayer insulating layer 1023”) which are sequentially away from the substrate (see Fig. 5B); and
wherein the second opening extends and passes through the first gate insulating layer, the second gate insulating layer (see Fig. 5B).
	Tian does not appear to explicitly disclose an interlayer dielectric layer, and wherein the second opening pass through the interlayer dielectric layer.
	Fang discloses a second gate insulating layer and an interlayer dielectric layer (see Fig. 3 element 7 can be a multilayer corresponding to a second gate insulating layer and an interlayer dielectric layer and see [0055] “inter-layer dielectric (ILD) 07” [0103] “the ILD layer may be a single layer film formed of silicon nitride or silicon oxide, or may be a multilayer film formed of the two materials, each layer of the multilayer film is made of one of the two materials” selected as a multilayer film of the two materials).
	The second gate insulating layer and interlayer dielectric layer as taught by Fang is incorporated as a second gate insulating layer and interlayer dielectric layer of Tian. The combination discloses an interlayer dielectric layer, and wherein the second opening pass through the interlayer dielectric layer (see Tian, the multilayer silicon oxide and silicon nitride layer element 07 above and in direct contact with the gate electrode 053 is incorporated as a multilayer for element 1023 of Tian which is above and in direct contact with a gate electrode element, such that the lower layer selected as silicon nitride is corresponded to the claimed second gate insulating layer and the upper layer selected as silicon oxide is corresponded to the claimed interlayer dielectric layer).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the second gate insulating layer and an interlayer dielectric layer as taught by Fang as second gate insulating layer and an interlayer dielectric layer of Tian wherein the combination discloses wherein the second opening pass through the interlayer dielectric layer because the combination provides a multilayer dielectric directly above and in contact with a gate electrode of a transistor in a display device for mechanical and electrical protection, and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known insulating layer in a similar device for a multilayer to obtain predictable results wherein the options are provided as alternatives (see Fang [0103]).

14.	Regarding Claim 15, Tian discloses the array substrate of claim 13, wherein the depth of the first opening is equal to a thickness of the non-organic membrane layer (see Tian Fig. 5B the first opening is defined to be limited to the non-organic membrane layer such that the depth is equal to the thickness of the non-organic membrane layer).

15.	Claims 3 and 14 are rejected under 35 U.S.C. 103 as obvious over Tian et al. (US 2020/0243574 A1), hereinafter as Tian, in view of Fang et al. (US 2021/0327987 A1), hereinafter as Fang, in view of Jang et al. (US 2020/0168671 A1), hereinafter as Jang.

16.	Regarding Claim 3, Tian and Fang disclose the array substrate of claim 2.
Tian and Fang do not appear to explicitly disclose wherein the array substrate further comprises a low-temperature polysilicon layer, a first metal layer, and a second metal layer;
wherein the low-temperature polysilicon layer is disposed between the buffer layer and the first gate insulating layer, the first metal layer is disposed between the first gate insulating layer and second gate insulating layer, and the second metal layer is disposed between the second gate insulating layer and the interlayer dielectric layer; and
wherein the source/drain electrode layer is connected to the low-temperature polysilicon layer by the second opening, a projected area of the first opening on the substrate does not overlap a projected area of the low-temperature polysilicon layer on the substrate, a projected area of the first metal layer on the substrate, and a projected area of the second metal layer on the substrate.
Jang discloses a transistor of a display device comprises a low-temperature polysilicon layer (see Fig. 7 low-temperature polysilicon layer element AE channel layer, see [0185] “semiconductor layers AE may include amorphous silicon, polysilicon, low-temperature polysilicon, or an organic semiconductor”), a first metal layer (see Fig. 7 GE, see [0187-0188] “The first conductive layer may include the gate electrode GE … at least one metal”), and a second metal layer (element 231, see [0190] “The second conductive layer may include the same material as the first conductive layer or may include at least one selected from among the above-described exemplary materials of the first conductive layer.” Selected as a metal);
wherein the low-temperature polysilicon layer is disposed between the buffer layer and the first gate insulating layer (see Fig. 7 between element 201 and element 211), the first metal layer is disposed between the first gate insulating layer and second gate insulating layer (see Fig. 7 between element 211 and element 212), and the second metal layer is disposed between the second gate insulating layer and the interlayer dielectric layer (see Fig. 7 between element 212 and 221); and
wherein the source/drain electrode layer is connected to the low-temperature polysilicon layer by the second opening (elements DE, SE layer connected to element E by the opening the elements 211, 212, 221).
	The transistor structure and second metal layer as taught by Jang is incorporated as the transistor structure and second metal layer of Tian and Feng. The combination discloses wherein the array substrate further comprises a low-temperature polysilicon layer, a first metal layer, and a second metal layer; wherein the low-temperature polysilicon layer is disposed between the buffer layer and the first gate insulating layer, the first metal layer is disposed between the first gate insulating layer and second gate insulating layer, and the second metal layer is disposed between the second gate insulating layer and the interlayer dielectric layer; and wherein the source/drain electrode layer is connected to the low-temperature polysilicon layer by the second opening, a projected area of the first opening on the substrate does not overlap a projected area of the low-temperature polysilicon layer on the substrate, a projected area of the first metal layer on the substrate, and a projected area of the second metal layer on the substrate (see Tian Fig. 5B the detailed structure of the transistor is incorporated as well as the second metal layer, the relationship between the transistor and first opening remains the same as seen in Tian Fig. 5B which do not overlap a projected area on the substrate).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the transistor structure and second metal layer as taught by Jang is incorporated as the transistor structure and second metal layer of Tian and Feng, wherein the combination discloses wherein the array substrate further comprises a low-temperature polysilicon layer, a first metal layer, and a second metal layer; wherein the low-temperature polysilicon layer is disposed between the buffer layer and the first gate insulating layer, the first metal layer is disposed between the first gate insulating layer and second gate insulating layer, and the second metal layer is disposed between the second gate insulating layer and the interlayer dielectric layer; and wherein the source/drain electrode layer is connected to the low-temperature polysilicon layer by the second opening, a projected area of the first opening on the substrate does not overlap a projected area of the low-temperature polysilicon layer on the substrate, a projected area of the first metal layer on the substrate, and a projected area of the second metal layer on the substrate because the combination provides a specific transistor structure of a display device which has a sustain capacitor for storing charge in association with the transistor to provide driving current to flow to the light emitting device (see Jang [0128, 0191]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known transistor structure in a similar display device for another to obtain predictable results (see Jang Fig. 7 and [0185-0190]).

17.	Regarding Claim 14, Tian and Fang discloses the array substrate of claim 13.
Tian and Fang do not appear to explicitly disclose wherein the array substrate further comprises a low-temperature polysilicon layer, a first metal layer, and a second metal layer;
wherein the low-temperature polysilicon layer is disposed between the buffer layer and the first gate insulating layer, the first metal layer is disposed between the first gate insulating layer and second gate insulating layer, and the second metal layer is disposed between the second gate insulating layer and the interlayer dielectric layer; and
wherein the source/drain electrode layer is connected to the low-temperature polysilicon layer by the second opening, a projected area of the first opening on the substrate does not overlap a projected area of the low-temperature polysilicon layer on the substrate, a projected area of the first metal layer on the substrate, and a projected area of the second metal layer on the substrate.
Jang discloses a transistor of a display device comprises a low-temperature polysilicon layer (see Fig. 7 low-temperature polysilicon layer element AE channel layer, see [0185] “semiconductor layers AE may include amorphous silicon, polysilicon, low-temperature polysilicon, or an organic semiconductor”), a first metal layer (see Fig. 7 GE, see [0187-0188] “The first conductive layer may include the gate electrode GE … at least one metal”), and a second metal layer (element 231, see [0190] “The second conductive layer may include the same material as the first conductive layer or may include at least one selected from among the above-described exemplary materials of the first conductive layer.” Selected as a metal);
wherein the low-temperature polysilicon layer is disposed between the buffer layer and the first gate insulating layer (see Fig. 7 between element 201 and element 211), the first metal layer is disposed between the first gate insulating layer and second gate insulating layer (see Fig. 7 between element 211 and element 212), and the second metal layer is disposed between the second gate insulating layer and the interlayer dielectric layer (see Fig. 7 between element 212 and 221); and
wherein the source/drain electrode layer is connected to the low-temperature polysilicon layer by the second opening (elements DE, SE layer connected to element E by the opening the elements 211, 212, 221).
	The transistor structure and second metal layer as taught by Jang is incorporated as the transistor structure and second metal layer of Tian and Feng. The combination discloses wherein the array substrate further comprises a low-temperature polysilicon layer, a first metal layer, and a second metal layer; wherein the low-temperature polysilicon layer is disposed between the buffer layer and the first gate insulating layer, the first metal layer is disposed between the first gate insulating layer and second gate insulating layer, and the second metal layer is disposed between the second gate insulating layer and the interlayer dielectric layer; and wherein the source/drain electrode layer is connected to the low-temperature polysilicon layer by the second opening, a projected area of the first opening on the substrate does not overlap a projected area of the low-temperature polysilicon layer on the substrate, a projected area of the first metal layer on the substrate, and a projected area of the second metal layer on the substrate (see Tian Fig. 5B the detailed structure of the transistor is incorporated as well as the second metal layer, the relationship between the transistor and first opening remains the same as seen in Tian Fig. 5B which do not overlap a projected area on the substrate).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the transistor structure and second metal layer as taught by Jang is incorporated as the transistor structure and second metal layer of Tian and Feng, wherein the combination discloses wherein the array substrate further comprises a low-temperature polysilicon layer, a first metal layer, and a second metal layer; wherein the low-temperature polysilicon layer is disposed between the buffer layer and the first gate insulating layer, the first metal layer is disposed between the first gate insulating layer and second gate insulating layer, and the second metal layer is disposed between the second gate insulating layer and the interlayer dielectric layer; and wherein the source/drain electrode layer is connected to the low-temperature polysilicon layer by the second opening, a projected area of the first opening on the substrate does not overlap a projected area of the low-temperature polysilicon layer on the substrate, a projected area of the first metal layer on the substrate, and a projected area of the second metal layer on the substrate because the combination provides a specific transistor structure of a display device which has a sustain capacitor for storing charge in association with the transistor to provide driving current to flow to the light emitting device (see Jang [0128, 0191]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known transistor structure in a similar display device for another to obtain predictable results (see Jang Fig. 7 and [0185-0190]).

18.	Claims 5 and 16 are rejected under 35 U.S.C. 103 as obvious over in Tian et al. (US 2020/0243574 A1), hereinafter as Tian, in view of Lee et al. (US 2019/0295475 A1), hereinafter as Lee.

19.	Regarding Claim 5, Tian discloses the array substrate of claim 1.
Tian does not appear to explicitly disclose wherein the number of the first opening is greater than one, and the first openings are evenly distributed on the display region.
	Lee discloses wherein the number of the first opening is greater than one (see Fig. 4 plurality of first opening element OPN).
	The number of openings as taught by Lee is incorporated as a number of openings of Tian. The combination discloses wherein the number of the first opening is greater than one, and the first openings are evenly distributed on the display region (see Tian the number of first openings is incorporated to be a plurality).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the number of openings as taught by Lee is incorporated as a number of openings of Tian, wherein the combination discloses wherein the number of the first opening is greater than one, and the first openings are evenly distributed on the display region because the combination provides additional flexibility and damage prevention during bending of a bending area of a display to prevent wiring lines from being broken and prevent deterioration of reliability (see [0006-0007]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known number of openings for another for the same purpose of bending in a display device to obtain predictable results (see Lee [0006-0007] and Tian [0029] “recess 100 formed in a region to be bent b”).

20.	Regarding Claim 16, Tian discloses the array substrate of claim 12.
Tian does not appear to explicitly disclose wherein the number of the first opening is greater than one, and the first openings are evenly distributed on the display region.
	Lee discloses wherein the number of the first opening is greater than one (see Fig. 4 plurality of first opening element OPN).
	The number of openings as taught by Lee is incorporated as a number of openings of Tian. The combination discloses wherein the number of the first opening is greater than one, and the first openings are evenly distributed on the display region (see Tian the number of first openings is incorporated to be a plurality).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the number of openings as taught by Lee is incorporated as a number of openings of Tian, wherein the combination discloses wherein the number of the first opening is greater than one, and the first openings are evenly distributed on the display region because the combination provides additional flexibility and damage prevention during bending of a bending area of a display to prevent wiring lines from being broken and prevent deterioration of reliability (see [0006-0007]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known number of openings for another for the same purpose of bending in a display device to obtain predictable results (see Lee [0006-0007] and Tian [0029] “recess 100 formed in a region to be bent b”).

21.	Claims 6 and 17 are rejected under 35 U.S.C. 103 as obvious over Tian et al. (US 2020/0243574 A1), hereinafter as Tian, in view of Park et al. (US 2019/0157618 A1), hereinafter as Park.

22.	Regarding Claim 6, Tian discloses the array substrate of claim 1,.
Tian does not appear to explicitly disclose wherein the substrate further comprises a non-display region disposed surrounding a periphery of the display region, the array substrate further comprises a second organic layer disposed on a same layer as the first organic layer, the second organic layer is disposed on the non-organic display region, and the thickness of the first organic layer is less than a thickness of the second organic layer.
	Park discloses wherein the substrate further comprises a non-display region (see Figs. 1-2 substrate element 101 comprises non-display region outside of display region element 120, see [0048] “light-emitting element 120”) disposed surrounding a periphery of the display region (see Figs. 1, 2), the array substrate further comprises a second organic layer (element 150, see [0046] “adhesive layer 150, which is formed of an organic material”) disposed on a same layer as the first organic layer (see Fig. 2; note, the manner in which the claim is currently recited does not require physically contact with the limitation “on” and can be above it), the second organic layer is disposed on the non-organic display region, and the thickness of the first organic layer is less than a thickness of the second organic layer (see Figs. 1-2).

23.	Regarding Claim 17, Tian discloses the array substrate of claim 12.
Tian does not appear to explicitly disclose wherein the substrate further comprises a non-display region disposed surrounding a periphery of the display region, the array substrate further comprises a second organic layer disposed on a same layer as the first organic layer, the second organic layer is disposed on the non-organic display region, and the thickness of the first organic layer is less than a thickness of the second organic layer.
	Park discloses wherein the substrate further comprises a non-display region (see Figs. 1-2 substrate element 101 comprises non-display region outside of display region element 120, see [0048] “light-emitting element 120”) disposed surrounding a periphery of the display region (see Figs. 1, 2), the array substrate further comprises a second organic layer (element 150, see [0046] “adhesive layer 150, which is formed of an organic material”) disposed on a same layer as the first organic layer (see Fig. 2; note, the manner in which the claim is currently recited does not require physically contact with the limitation “on” and can be above it), the second organic layer is disposed on the non-organic display region, and the thickness of the first organic layer is less than a thickness of the second organic layer (see Figs. 1-2).

Allowable Subject Matter
24.	Claims 7-8 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

25.	Claims 7 and 18 each recite “a ratio of the thickness of the first organic layer to the thickness of the second organic layer ranges from 0.3 to 0.7” – as instantly claimed and in combination with the additionally claimed limitations.

26.	Claims 8 and 19 each recite “a third opening is further defined in the non-organic membrane layer and is defined in the non-display region, and the second organic layer fills the third opening” – as instantly claimed and in combination with the additionally claimed limitations.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818